Title: To George Washington from Colonel Moses Hazen, 26 April 1779
From: Hazen, Moses
To: Washington, George



Sir,
Charlestown or No. 4 26th April 1779

It was the 30th of march before the last Division of my Regt march’d from Camp at Reading at which time the Snow was Near Eighteen Inches Deep, we have halted Sixteen days on the march of a hundred and Ninety one miles; Partly occasioned by the badness of the Roads at that Season of the year, partly owing to the Difficulty in procuring Carriages, and more Particularly for the want of a Proper Supply of flower on the Rout, which I hope will apologize for the length of time we have been on the Road, The Troops have marchd from this for Coos this morning, where we may most probably arrive on Thursday the 29th Instant—and I have the Particular Satisfaction to assure your Excellency, That a few Desertions excepted, no Troops ever behaved better on a march. The undeserved bad Charactor, ungenerously Indeavoured to be established on this Regiment, is Totally eredicated at least through that part of the Country where we have marched by ourSelves.
I Shall most probably be at Newbury Ten or fifteen Days before the Season will admit of our Taking the woods, and proceeding on the business which I have the Pleasure to be ordered on.
Genl Bayley, Col. Bedle and the Purchasing Commissaries in this Quarter have met me at this place; I have Seen and Confered with them all Together and find that there is Near Nine hundred Barrels of beef Deposited at Coos But not an ounce of flower in Store from Springfield to the head of this River—about Sixteen or Seventeen hundred bushells of wheat only, has been purchased by the Commissaries at Coos—and that has been expended; forty Tuns of flower has been Purchased up by private Speculator and Carrid away in a Small Space of time from Coos to the Several Seaports Conteigous to that Country, The want of money is the only Reason assignd for not Securing this Wheat in Time—It is However reported that there is wheat at and about Newbury yet to be Sold for Ready money—In Consequence thereof, I have Borrowed from the Paymaster of my Regt Eleven Thousand Dollars which I have put into the Purchasing Commissaries hands for that purpose and hope he will be able to Collect what maybe Necessary for the present Necessity.
I do not hear of any Particular Interesting News from Canada. I Shall as Soon as I reach Coos Send of[f] Several Parties Different Routs in order to obtain the best and most authentic Information from thence which I Shall forward to your Excellency without Delay.
The present prospect of a Large Crop of wheat is very great—It is a general Report that there is Double the quantity of Seed now in the ground to that of the last Season and at least one fourth part more than ever was Known in a year.
from this place to Albany is only 95 miles—by that Rout may the Troops in this Quarter be Supplied with flo⟨wer⟩ as there is only 16 miles of bad Road—and from this place to Newbury is Sixty Eight miles a good water Carriage, If we had Boats Suitable for that purpose which I Shall endeavour to Set about as Soon as Possible—for this and many other things in that line of Duty, I beg your Excellency will please to Send an assistant Quarter master Genl or allow me to appoint one for the Present occasion.
The forrage Purchased at Coos has been Chiefly Disposed of without loss to the Public It is Said However there is yet enough on hand for the present Service.
we have Indeavoured to Divert the attention of the People to Something from the real Design and Service on which I am ordered—at Reading it was given out that we ware going to Springfield only, at Springfield to this place, and now to Coos for the protection of the Inhabitance—when I move from thence It will be to take post and build a fort on the Boundry line Betwen New Hampshire and Canada—Some few have been let into the Secret, and by what I Judge from the Present Temper and Disposition of the People, there will not be any want of men—Genl Bayley and Col. Bedle thinks that a Thousanad men may be raised on this River from this place upwards—Bennington otter Creek and that part of vermount would most assuredly Turn out five hundred, New Hampshire a Thousand, Massachusetts a Thousand, Connecticut five hundred—four Thousand men which with Two Thousand Continental Troops will be Near Double the number wanted unles a Reinforcement Should be Sent into Canada Therefore I am Persuaded that Two Thousand Continental Troops aded to the volunteers or militia that would Join them on an Expedition into Canada would be Sufficent to Reduce that Country even without the assistance of our forron allies—The Sucess of an expedition into Canada appears to Depend on Two principal points, first if a french fleet and army Should come into Canada by the River St Laurence we must push aCross the woods at all events and the Country falls without a Shott or Smell of Powder. Secondly If there Should not be any forron assistance the month of august will be the proper time our Crops will then be in, and So will those in Canada by the time we get aCross the woods—The militia will be more at Leisur and will of Course Turn out in greater Numbers & Spirit—and in this Second Case the main Body Should Penetrate by the way of Coos Diversions ought to be made by Sr John Johnstons Rout aCross the woods on the western Side, Lake Champlain, as also from Bennington on the Eastern Side of that Lake, and by Kenabek River to Chaudier—Three or four hundred men to enter Canada at a Certain fixed Time on these Communications might answer a very good purpose—I think of Nothing further Necessary to acquaint your Excellency with I have wrote in a hurray and beg your Excellency will Excuse the Incorrectness of this letter—It will be Delivered or at least I forward it by a young lad a Son of Col: Hunts a man of Influence and Interest in this Town, he had a Share in the Capture of Genl Burgoin, I beg your Excellency will order the young Boy to be Taken care of while in Camp. I have the Honr to be your Excellencys most obedt and most devoted Humle Servt
Moses Hazen